Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

iNeedMD Holdings, Inc.,

a Nevada corporation

 

Mediplex Alliances Inc.,

a Delaware corporation

 

and

 

Jonathan Loutzenhiser and Darryl Cleveland,

the sole shareholders of

Mediplex Alliances Inc.

 

Dated as of March 16, 2016

 

 

 

 

 

 

 

 

 

 





 

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into as of March 16,
2016 by and among iNeedMD Holdings, Inc., a Nevada corporation located at 650
First Avenue, 3rd Floor, New York, New York 10016 (the “Company”), Mediplex
Alliances Inc., a Delaware corporation located at 4438 Cole Avenue, Dallas,
Texas 75205 (“Mediplex”), and Jonathan Loutzenhiser and Darryl Cleveland,
individuals and the sole shareholders of Mediplex (the “Shareholders” and
together with the Company and Mediplex, the “Parties” and each, a “Party”).

 

WHEREAS, the Shareholders own 100% of the outstanding shares of common stock in
Mediplex representing 100% of the equity interest in Mediplex in accordance with
Schedule I attached hereto (the “Shares”);

 

WHEREAS, the Shareholders believe that it is in their best interests to exchange
(the “Exchange”) all of the Shares for the Exchange Shares (as defined herein);

 

WHEREAS, the Company believes it is in its best interests and that of its
shareholders to acquire all of the Shares in exchange for the issuance of the
Exchange Shares, all upon the terms and subject to the conditions set forth in
this Agreement; and

 

WHEREAS, it is the intention of the Parties that the Exchange qualify as a
tax-free organization under Section 368(a)(1)(B) of the United States Internal
Revenue Code of 1986, as amended, and a transaction in securities exempt from
registration or qualification under the Securities Act of 1933, as amended (the
“Securities Act”).

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

ARTICLE I

 

SHARE EXCHANGE

 

Section 1.01 Incorporation of Recitals. The recitals set forth hereinabove are
incorporated herein by reference with the same force and effect as if fully set
forth hereinafter.

 

Section 1.02 The Exchange.

 

(a) On the terms and subject to the conditions set forth in this Agreement, the
Shareholders shall assign, transfer and deliver, free and clear of all liens,
all of the Shares to the Company, in exchange for the issuance of that certain
number of shares (the “Exchange Shares”) of common stock of the Company, par
value $0.001 per share such that at the Closing (as defined below) of the
Agreement, Mediplex shall be a wholly owned subsidiary of the Company.


 

(b) Pursuant to the Exchange, the Company shall issue to the Shareholders
pro-rata in accordance with their ownership in Mediplex (i) 2,500,000 shares of
common stock of the Company valued at $1.00 per share on the Closing Date (as
defined below) subject to a Clawback (as defined in Section 5.01 below) by the
Company and (ii) 2,500,000 shares of common stock of the Company valued at $1.00
per share on the six-month anniversary of the Closing Date subject to a Clawback
by the Company (collectively, (i) and (ii) the “Closing Shares”).

 

 1 

 

 

Section 1.03 Anti-Dilution of Closing Shares. If, at any time during the 12
months after the Closing Date, the Company consummates a financing transaction
in the amount of at least $1,000,000 and the Company sells or grants any option
to purchase any common stock or common stock equivalents entitling any Person
(as defined herein) to acquire shares of common stock of the Company at an
effective price per share that is lower than $1.00, then the Shareholders shall
be entitled to the issuance of additional shares of common stock of the Company,
subject to the Clawback (as defined in Section 5.01 below), in order to maintain
their ownership interest solely in the Closing Shares; provided however, that no
adjustment will be made in respect of any Excepted Issuances. “Excepted
Issuances” means (i) the Company’s issuance of common stock in full or partial
consideration in connection with a strategic merger, acquisition, consolidation
or purchase of substantially all of the securities or assets of a corporation or
other entity, so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (ii) the Company’s issuance of securities in connection
with strategic license agreements and other partnering arrangements, so long as
such issuances are not for the purpose of raising capital and which holders of
such securities or debt are not at any time granted registration rights, (iii)
the Company’s issuance of common stock or the issuances or grants of options to
purchase common stock to employees, directors, and consultants, pursuant to
employee stock option plans, or (iv) securities upon the exercise or exchange of
or conversion of any securities exercisable or exchangeable for or convertible
into shares of common stock issued and outstanding as of the Closing Date.

 

Section 1.04 Milestone Issuances. Upon achievement of the accrued revenue
milestones set forth below prior to the end of the 2018 fiscal year, the Company
shall issue to the Shareholders, pro-rata in accordance with their ownership in
Mediplex, shares of common stock of the Company, as follows:

 

1.upon revenues attributable to the business of Mediplex (as reflected on the
Company’s financial statements prepared in accordance with GAAP (as defined
below)) first reaching $7,500,000, 5,000,000 shares of common stock of the
Company;

2.upon revenues attributable to the business of Mediplex (as reflected on the
Company’s financial statements prepared in accordance with GAAP) first reaching
$15,000,000, $5,000,000 of common stock of the Company as determined using the
Milestone Valuation (as defined below);

3.upon revenues attributable to the business of Mediplex (as reflected on the
Company’s financial statements prepared in accordance with GAAP) first reaching
$20,000,000, $5,000,000 of common stock of the Company as determined using the
Milestone Valuation; and

4.upon revenues attributable to the business of Mediplex (as reflected on the
Company’s financial statements prepared in accordance with GAAP) first reaching
$25,000,000, $5,000,000 of common stock of the Company as determined using the
Milestone Valuation.

 



 2 

 

 

“Milestone Valuation” shall mean the amount obtained by dividing $5,000,000 by
the volume-weighted average price (“VWAP”) on the OTC Markets OTCQB Marketplace,
or applicable trading market (the “OTCQB”) as reported by Bloomberg L.P. of the
Company’s common stock in the five (5) Trading Days (as defined below)
immediately prior to the Determination Date (as defined below), or, if the OTCQB
is not the principal trading market for the Company’s Common Stock, the closing
bid price of such security on the principal securities exchange or trading
market where the Company’s common stock is listed or traded.. “Trading Day”
shall mean any day on which the Company’s common stock is tradable for any
period on the OTCQB, or on the principal securities exchange or other securities
market on which the Company’s common stock is then being traded. “Determination
Date” shall mean the date that is one day after the filing of the Company’s
quarterly report on Form 10-Q or annual report on Form 10-K for the period in
which the relevant milestone was achieved. For the avoidance of doubt, no stock
shall be issued for milestones achieved after the end of the 2018 fiscal year.

 

Section 1.05 Mediplex Liabilities Extinguished and Agreements Rescinded.

 

(a) Recognizing the need to extinguish all existing liabilities of Mediplex
prior to the Closing Date, the Company has indicated it will not enter into this
Agreement unless Mediplex has arranged for the payment and discharge of all of
Mediplex’s liabilities, contingent or otherwise, including all of Mediplex’s
accounts payable. Accordingly, Mediplex shall arrange for the payment and
discharge of all such liabilities.

 

(b) Except for the employment agreement dated January 1, 2016, by and between
Mediplex and Jonathan Loutzenhiser, all agreements entered into by Mediplex
including sales contracts, employment agreements, management contracts,
distribution agreements, consulting agreements, letters of intent (LOIs) for
individuals and/or organizations and any related agreements and obligations of
Mediplex shall be rescinded prior to the Closing Date (the “Mediplex
Agreements”). Subsequent to the Closing Date, the Mediplex Agreements shall be
revised and renegotiated with terms and conditions mutually acceptable by the
Parties (the “Revised Mediplex Agreements”). The Parties acknowledge and agree
that the Company’s shares of common stock to be issued as compensation for
services pursuant to the Revised Mediplex Agreements shall be transferred from
Jonathan Loutzenhiser.

 

Section 1.06 Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place on such
date that all conditions precedent and obligations of the Parties to consummate
such Transactions contemplated hereby are satisfied or waived, at such location
to be determined by the Company or such other date and time as the Parties may
mutually determine (the “Closing Date”).

 

 3 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF mediplex and the Shareholders

 

Mediplex and the Shareholders represent and warrant to the Company, jointly and
severally, that, as of the date hereof, except for those representations and
warranties that speak of a different date:

 

Section 2.01. Organization, Standing and Corporate Power. Mediplex is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the requisite organizational power and
authority to carry on its business as now being conducted. Mediplex is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a Material Adverse Effect. As
used herein the term “Material Adverse Effect” or “Material Adverse Change”
shall mean any change or effect that either individually or in the aggregate
with all other such changes or effects is materially adverse to the business,
assets, properties, condition (financial or otherwise) or results of operations
of the Parties taken as a whole.

 

Section 2.02 Subsidiaries. As of the date hereof, Mediplex has no subsidiaries.

 

Section 2.03 Capital Structure. The issued and outstanding equity of Mediplex
consists of 500 shares of common stock, par value $0.0001 per share, held by two
(2) shareholders as listed on the Company’s books and records and set forth on
Schedule I attached hereto. Mediplex has no other securities of any nature
issued, reserved for issuance or outstanding. All outstanding shares of Mediplex
common stock are duly authorized, validly issued, fully paid and non-assessable
and not subject to preemptive rights.

 

Section 2.04 Authorization, Enforceability, Non-Contravention. Mediplex has the
requisite power and authority to enter into this Agreement and to consummate the
Exchange. The execution and delivery of this Agreement by Mediplex and the
consummation by Mediplex of the transactions contemplated hereby have been duly
authorized by all necessary company action on the part of Mediplex. This
Agreement has been duly executed and delivered by Mediplex and constitutes a
valid and binding obligation of Mediplex, enforceable against Mediplex in
accordance with its terms. The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any material lien upon any
of the properties or assets of Mediplex. The execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary company action, including action by the
Shareholders, as required by applicable law and this Agreement has been duly
executed by authorized signatories;

 

Section 2.05 Books and Records. The minute books and other similar records of
Mediplex contain complete and accurate records of all actions taken at any
meetings of Mediplex, board of directors or any committee thereof and of all
written consents executed in lieu of the holding of any such meeting. The books
and records of Mediplex, as previously made available to the Company, accurately
reflect the assets, liabilities, business, financial condition and results of
operations of Mediplex and have been maintained in accordance with good business
and bookkeeping practices.

 

 4 

 

 

Section 2.06 Permits. Mediplex has each license, franchise, permit, certificate,
approval or other similar authorization required in connection with the conduct
of, or otherwise affecting or relating in any way to, the business (the
“Permits”). The Permits are valid and in full force and effect; Mediplex is not
in default, and no condition exists that with notice or lapse of time could
constitute a default, under the Permits; no proceedings are pending or
threatened to revoke or amend any Permit; the Permits are freely assignable; and
none of the Permits shall be terminated or impaired or become terminable, in
whole or in part, as a result of the transactions contemplated by this
Agreement; and

 

Section 2.07 Litigation; Labor Matters; Compliance with Laws.

 

(i) To the actual knowledge of the Shareholders, there is no suit, action or
proceeding or investigation pending or threatened against or affecting Mediplex
or any basis for any such suit, action, proceeding or investigation that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or prevent, hinder or materially delay the ability of
Mediplex to consummate the transactions contemplated by this Agreement, nor is
there any judgment, decree, injunction, rule or order of any governmental entity
or arbitrator outstanding against Mediplex having, or which, insofar as
reasonably could be foreseen by Mediplex, in the future could have, a Material
Adverse Effect.

 

(ii) To the actual knowledge of the Shareholders, the conduct of the business of
Mediplex complies with all statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees or arbitration awards applicable thereto.

 

Section 2.08 Absence of Certain Changes or Events. Mediplex has conducted its
business only in the ordinary course consistent with past practice in light of
its current business circumstances, and there is not and has not been: (i) any
Material Adverse Change with respect to Mediplex; (ii) any condition, event or
occurrence which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or give rise to a Material Adverse Change with
respect to Mediplex; (iii) any condition, event or occurrence which could
reasonably be expected to prevent, hinder or materially delay the ability of
Mediplex to consummate the transactions contemplated by this Agreement.

 

Section 2.09 Tax Returns and Tax Payments. Mediplex has timely filed all tax
returns required to be filed by it, have paid all taxes shown thereon to be due
and have provided adequate reserves in their financial statements for any taxes
that have not been paid, whether or not shown as being due on any returns. No
material claim for unpaid taxes have been made or have become a material lien
against the property of Mediplex or is being asserted against Mediplex, no audit
of any tax return of Mediplex is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any taxes has been
granted by Mediplex and is currently in effect.

 

 5 

 

 

Section 2.10 Environmental Matters. To the actual knowledge of Mediplex,
Mediplex is in compliance with all applicable Environmental Laws except for such
violation thereof would not have a Material Adverse Effect. “Environmental Laws”
means all applicable federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws.

 

Section 2.11 Material Contract Defaults. Mediplex is not, or has not, received
any notice or have any knowledge that any other party is, in default in any
respect under any Material Contract; and there has not occurred any event that
with the lapse of time or the giving of notice or both would constitute such a
material default. For purposes of this Agreement, a “Material Contract” means
any contract, agreement or commitment that is effective as of the Closing Date
to which Mediplex is a party (i) with expected receipts or expenditures in
excess of $100,000, (ii) requiring Mediplex to indemnify any Person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $100,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by Mediplex in such a manner would
(A) permit any other party to cancel or terminate the same (with or without
notice of passage of time) or (B) provide a basis for any other party to claim
money damages (either individually or in the aggregate with all other such
claims under that contract) from Mediplex or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.

 

Section 2.12 Properties. Mediplex has good, clear and marketable titles to all
the tangible properties and tangible assets owned by Mediplex or acquired after
the date thereof which are, individually or in the aggregate, material to
Mediplex’s business (except properties sold or otherwise disposed of since the
date thereof in the ordinary course of business), free and clear of all liens.

 

Section 2.13 Trademarks and Related Contracts.

 

(i) Except as disclosed in this Agreement, Mediplex (i) owns or has the right to
use, free and clear of all material liens, claims and restrictions, all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect to the foregoing used in or necessary for the conduct of its business as
now conducted or proposed to be conducted without infringing upon or otherwise
acting adversely to the right or claimed right of any Person under or with
respect to any of the foregoing and (ii) is not obligated or under any liability
to make any payments by way of royalties, fees or otherwise to any owner or
licensor of, or other claimant to, any patent, trademark, service mark, trade
name, copyright or other intangible asset, with respect to the use thereof or in
connection with the conduct of its business or otherwise.

  

(ii) Mediplex owns and has the unrestricted right to use all trade secrets, if
any, including know-how, negative know-how, formulas, patterns, programs,
devices, methods, techniques, inventions, designs, processes, computer programs
and technical data and all information that derives independent economic value,
actual or potential, from not being generally known by competitors
(collectively, “intellectual property”) required for or incident to the
development, operation and sale of all products and services sold by Mediplex,
free and clear of any right, lien or claim of others; provided, however, the
possibility exists that other Persons, completely independent of Mediplex or its
employees or agents, could have developed intellectual property similar or
identical to that of Mediplex. Except as disclosed in the Agreement, the
Shareholders are not aware of any such development of substantially identical
trade secrets or technical information by others.

 

 6 

 

 

Section 2.14 Certain Employee Payments. Mediplex is not party to any employment
agreement which could result in the payment to any current, former or future
director or employee of Mediplex of any money or other property or rights or
accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.

  

Section 2.15 Undisclosed Liabilities. To its actual knowledge, Mediplex does not
have any liability (whether known or unknown, whether absolute or contingent,
whether liquidated or unliquidated and whether due or to become due), except for
those liabilities which arise under (a) liabilities shown on the Financial
Statements (as defined below) (b) liabilities which have arisen since the date
of the Financial Statements in the ordinary course of business which do not
exceed $5,000.00 in the aggregate and (c) contractual and other liabilities
incurred in the ordinary course of business which are not required by GAAP to be
reflected on a balance sheet.

 

Section 2.16 Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of Mediplex.

  

Section 2.17 Certain Business Relationships with Affiliates. No Affiliate (as
defined below) of Mediplex (a) owns any property or right, tangible or
intangible, which is used in the business of Mediplex, (b) has any claim or
cause of action against Mediplex, or (c) owes any money to, or is owed any money
by Mediplex. As used herein, the term Affiliate means, with respect to any
Person, any other Person directly or indirectly controlling, controlled by, or
under common control with such Person. For purposes of this definition,
“control,” when used with respect to any specified person, means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through ownership of voting securities or by
contract or otherwise, and the terms “controlling” and “controlled by” have
correlative meanings to the foregoing.

 

Section 2.18 Financial Information. Attached hereto as Schedule 2.18 are the
following financial statements of Mediplex as of January 2015 (collectively, the
“Financial Statements”): (i) unaudited balance sheet, (ii) statement of cash
flows, and (iii) profit and loss. To its actual knowledge, the Financial
Statements were prepared in accordance with GAAP, are true and correct in all
material respects as of the respective dates thereof and for the periods
referred to therein and are consistent with the books and records of Mediplex,
which books and records are complete, and accurate.

 

 7 

 

 

The term “actual knowledge,” as used herein shall mean the actual current
knowledge of the Shareholders, without any duty of investigation or inquiry.

 

ARTICLE III

 

Representations and Warranties of THE Shareholders

 

The Shareholders represent and warrant to the Company that, as of the date
hereof, except for those representations and warranties that speak of a
different date:

 

Section 3.01 Good Title. The Shareholders are the record and beneficial owners,
and have good title to, the Shares, with the full right and authority to sell
and deliver such Shares, free and clear of any and all liens, encumbrances,
pledges, security interests, claims, charges, options, rights of first refusal,
proxies, voting trusts, or agreements, transfer restrictions under any equity
holder or similar agreement or any other restriction or limitation whatsoever,
including any contract granting any of the foregoing (collectively, the “Title
Liens”), to the Company pursuant to the Exchange. The Company, as the new owner
of such Shares, will receive good title to such Shares, free and clear of all
Title Liens.

 

Section 3.02 Power; Enforceability. The Shareholders are of majority age and
have the legal capacity to execute and deliver this Agreement and consummate the
transactions contemplated hereby, and to perform their obligations under this
Agreement. This Agreement constitutes a legal, valid, and binding obligation of
the Shareholders, enforceable against the Shareholders in accordance with its
terms, except as may be limited by bankruptcy, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, or principles of
equity.

 

Section 3.03 No Conflicts. The execution and delivery of this Agreement by the
Shareholders and the performance by the Shareholders of their obligations
hereunder in accordance with the terms hereof (i) will not require the consent
of any third party or governmental entity under any laws, (ii) will not violate
any laws applicable to the Shareholders or the Shares and (iii) will not violate
or breach any contractual obligation to which the Shareholders are a party or
under which the Shares are bound.

 

Section 3.04 Acquisition of the Exchange Shares for Investment.

 

(a) Purchase Entirely for Own Account. The Exchange Shares proposed to be
acquired by the Shareholders hereunder will be acquired for investment for the
Shareholders’ own account and not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Shareholders have no
present intention of selling, granting any participation in or otherwise
distributing the Exchange Shares, except in compliance with applicable
securities laws. The Shareholders further represent that they do not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to such Person with respect to the Exchange
Shares. For purposes of this Agreement, “Person” means any individual,
partnership, corporation, association, joint stock company, trust, joint
venture, unincorporated organization or governmental entity (or any department,
agency or political subdivision thereof) or other entity.

 



 8 

 

 

(b) The Shareholders (i) can bear the economic risk of their investment and (ii)
possesses such knowledge and experience in financial and business matters that
they are capable of evaluating the merits and risks of their investment in the
Company and its securities.

 

(c) The Shareholders understand that the Exchange Shares are not registered
under the Securities Act and that the issuance hereof to the Shareholders are
intended to be exempt from registration under the Securities Act pursuant to
Regulation D promulgated thereunder (“Regulation D”). The Shareholders are
“accredited investors,” as such term is defined in Rule 501 of Regulation D or,
if not an accredited investor, otherwise meets the suitability requirements of
Regulation D and Section 4(a)(2) of the Securities Act. The certificates
representing the Exchange Shares issued to the Shareholders shall be endorsed
with the following legends, in addition to any other legend required to be
placed thereon by applicable Securities Laws (as defined herein):

 

“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT of 1933, AS AMENDED (“SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES OR “BLUE SKY” LAWS.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED UNLESS A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT WITH RESPECT TO SUCH SECURITY SHALL THEN BE IN EFFECT
AND SUCH TRANSFER HAS BEEN QUALIFIED UNDER ALL APPLICABLE STATE SECURITIES OR
“BLUE SKY” LAWS, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE UNDER THE ACT AND
SUCH LAWS.”

 

(d) The Shareholders acknowledge that neither the Securities and Exchange
Commission, nor the securities regulatory body of any state or other
jurisdiction, has received, considered or passed upon the accuracy or adequacy
of the information and representations made in this Agreement.

 

(e) The Shareholders acknowledge that they have carefully reviewed such
information as they have deemed necessary to evaluate an investment in the
Company and its securities. To the full satisfaction of the Shareholders, they
have been furnished all materials that they have requested relating to the
Company and the issuance of the Exchange Shares hereunder. Notwithstanding the
foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of the Company set forth in this Agreement, on
which the Shareholders have relied in making an exchange of the Shares for the
Exchange Shares.

 



 9 

 

 

(f) The Shareholders understand that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely and the Shareholders further acknowledge that the Exchange
Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of Rule 144 are satisfied, including, without
limitation, the Company’s compliance with the reporting requirements under the
Exchange Act.

 

Section 3.05 Additional Legend; Consent. Additionally, the Exchange Shares will
bear any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so legended
and the Shareholders consent to the Company making a notation on its records or
giving instructions to any transfer agent of the Exchange Shares in order to
implement the restrictions on transfer of the Exchange Shares.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Mediplex and the Shareholders that, as of
the date hereof, except for those representations and warranties that speak of a
different date:

 

Section 4.01 Organization, Standing and Corporate Power of the Company. The
Company is duly incorporated, validly existing and in good standing under the
laws of the State of Nevada and has the requisite corporate power and authority
to carry on its business as now being conducted. The Company is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed (individually or in the
aggregate) would not have a Material Adverse Effect with respect to the Company.

 

Section 4.02 Subsidiaries.

 

(i) The Company has no subsidiaries other than iNeedMD, Inc., a Delaware
corporation (“iNeedMD”). iNeedMD is an entity duly organized, validly existing
and in good standing under the laws of the State of Delaware. As of December 17,
2015, iNeedMD is the operating subsidiary of the Parent. The Parent has
delivered or made available to Mediplex complete and accurate copies of the
charter, bylaws or other organizational documents of iNeedMD. iNeedMD is owned
by the Company free and clear of any restrictions on transfer (other than
restrictions under the Securities Act and state securities laws), claims,
security interests, options, warrants, rights, contracts, calls, commitments,
equities and demands. Except for 400 shares of preferred stock issued and
outstanding, there are no outstanding stock appreciation, phantom equity or
similar rights with respect to iNeedMD. There are no voting trusts, proxies or
other agreements or understandings with respect to the voting of any equity
interests of iNeedMD.

 

 10 

 

 

(ii) At all times through the date of this Agreement, the business and
operations of the Company have been conducted exclusively through the Parent and
iNeedMD.

 

(iii) The Company does not control directly or indirectly or have any direct or
indirect participation or similar interest in any corporation, partnership,
limited liability company, joint venture, trust or other business association
which is not a Subsidiary.

 

Section 4.03 Capital Structure. The authorized capital stock of the Company
consists of (i) 65,000,000 shares of common stock, $0.001 par value, of which
51,270,176 shares are issued and outstanding as of the date hereof, (ii)
10,000,000 shares of preferred stock, $0.001 par value, of which 0 shares are
issued and outstanding as of the date hereof. There are no outstanding bonds,
debentures, notes or other indebtedness or other securities of the Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which shareholders of the Company
may vote. Except for 1,500,000 warrants issued and outstanding, exercisable for
five years at an exercise price of $0.50 per share, there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which the Company is a party or by
which it is bound obligating the Company to issue, deliver or sell, or cause to
be issued, delivered or sold, additional common stock of the Company or other
equity or voting securities of the Company or obligating the Company to issue,
grant, extend or enter into any such security, option, warrant, call, right,
commitment, agreement, arrangement or undertaking.  There are no outstanding
contractual obligations, commitments, understandings or arrangements of the
Company to repurchase, redeem or otherwise acquire or make any payment in
respect of any common stock of the Company or any other securities of the
Company. There are no agreements or arrangements pursuant to which the Company
is or could be required to register the Company’s common stock or other
securities under the Securities Act or other agreements or arrangements with or
among any holders of the Company or with respect to any securities of the
Company.

 

Section 4.04 Authority; Non-Contravention. The Company has all requisite
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. The execution and delivery of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
by this Agreement have been (or at Closing will have been) duly authorized by
all necessary corporate action on the part of the Company. This Agreement has
been duly executed and delivered by and constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
of this Agreement will not, conflict with, or result in any breach or violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of or “put” right
with respect to any obligation or to loss of a material benefit under, or result
in the creation of any lien upon any of the properties or assets of the Company
under, (i) the Articles of Incorporation or bylaws of the Company or the
comparable charter or organizational documents of IneedMD, (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Company
or their respective properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Company or their respective properties or assets, other than,
in the case of clauses (ii) and (iii), any such conflicts, breaches, violations,
defaults, rights, losses or liens that individually or in the aggregate could
not have a Material Adverse Effect with respect to the Company or could not
prevent, hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement. No consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
governmental entity is required by or with respect to the Company in connection
with the execution and delivery of this Agreement by the Company or the
consummation by the Company, as the case may be, of any of the transactions
contemplated by this Agreement, except, as required, such other consents,
approvals, orders, authorizations, registrations, declarations, filings or
notices as may be required under the “blue sky” laws of various states.

 

 11 

 

 

Section 4.05 Litigation; Labor Matters; Compliance with Laws.

 

(i) Except as disclosed in the Company’s Quarterly Report on Form 10-Q filed
with the Securities and Exchange Commission on November 16, 2015, there is no
suit, action or proceeding or investigation pending or threatened against or
affecting the Company or any basis for any such suit, action, proceeding or
investigation that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect with respect to the Company or
prevent, hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement, nor is there any judgment, decree,
injunction, rule or order of any governmental entity or arbitrator outstanding
against the Company having, or which, insofar as reasonably could be foreseen by
the Company, in the future could have, any such effect.

 

(ii) The Company is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a Material Adverse Effect with
respect to the Company.

 

(iii) The conduct of the business of the Company complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.

 

ARTICLE V

 

COVENANTS

 

Section 5.01 Clawback of the Closing Shares. If, on the first anniversary of the
Closing Date, revenues prepared in accordance with generally accepted accounting
principles (“GAAP”) attributable to the business acquired from Mediplex for the
12-month period ending on the last day of the month preceding the date of such
first anniversary are not greater than $2,500,000 for the 12-month period ending
on the last day of the month preceding the date hereof (the “Mediplex Year 1
Revenues”), then the Closing Shares shall be forfeited by Mediplex, and
cancelled by the Company, as soon as practicable following the determination of
the Mediplex Year 1 Revenues and the comparison (the “Clawback”).

 

 12 

 

 

Section 5.02 Securities Law Compliance. Each of the Company and Mediplex
understand and agree that the consummation of this Agreement, including the
issuance of the Exchange Shares to the Shareholders in exchange for the Shares
upon Closing as contemplated hereby, constitutes the offer and sale of
securities under the Securities Act and applicable state statutes. Each of the
Company and Mediplex agree that such transactions shall be consummated in
reliance on exemptions from the registration requirements of such statutes,
which depend, among other items, on the circumstances under which such
securities are acquired. Furthermore, in connection with the transactions
contemplated by this Agreement, the Company and Mediplex shall each file, with
the assistance of the other and their respective legal counsel, such notices,
applications, reports or other instruments as may be deemed by them to be
necessary or appropriate in an effort to document reliance on such exemptions,
and the appropriate regulatory authority in the state where the Shareholders
reside, unless an exemption requiring no filing is available in such
jurisdiction, all to the extent and in the manner as may be deemed by the
Parties to be appropriate.

 

Section 5.03 Commercially Reasonable Best Efforts. Upon the terms and subject to
the conditions set forth in this Agreement, each of the parties agrees to use
its commercially reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Exchange and
the other transactions contemplated by this Agreement. The Parties hereto will
use their commercially reasonable best efforts and cooperate with one another
(i) in promptly determining whether any filings are required to be made or
consents, approvals, waivers, permits or authorizations are required to be
obtained (or, which if not obtained, would result in an event of default,
termination or acceleration of any agreement or any put right under any
agreement) under any applicable law or regulation or from any governmental
authorities or third parties, including parties to loan agreements or other debt
instruments and including such consents, approvals, waivers, permits or
authorizations as may be required to transfer the assets and related liabilities
of the Company in the Exchange, in connection with the transactions contemplated
by this Agreement, and (ii) in promptly making any such filings, in furnishing
information required in connection therewith and in timely seeking to obtain any
such consents, approvals, permits or authorizations. The Parties hereto shall
mutually cooperate in order to facilitate the achievement of the benefits
reasonably anticipated from the Exchange.

 

Section 5.04 Public Announcements. The Parties hereto will consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law or court process. The parties have to agree
that the initial press release or releases to be issued with respect to the
transactions contemplated by this Agreement shall be mutually agreed upon prior
to the issuance thereof except as may be required by applicable law or court
process.

 

 13 

 

 

Section 5.05 President Appointment. Within 30 days from the Closing Date, the
Board of Directors of the Company shall appoint Jonathan Loutzenhiser as the
President of the Company.

 

Section 5.06 Board of Director Appointments. Within 30 days from the Closing
Date, there shall be five members of the Board of Directors of the Company
consisting of (i) two directors appointed by the Company, (ii) Jonathan
Loutzenhiser (iii) one director appointed by Mediplex, and (iv) one independent
director appointed upon mutual agreement by the Parties. The Company agrees that
it will nominate Jonathan Loutzenhiser as a member of the Board of Directors at
the Company’s shareholder meetings in 2016 and 2017.

 

Section 5.07 Further Assurances. Subject to the terms and conditions herein
provided, each Party shall use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective this Agreement and the transactions contemplated herein.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.01. The Shareholders shall indemnify and hold harmless the Company and
its officers, directors, shareholders, employees, attorneys, accountants,
representatives and agents from and against any and all losses, damages, fees,
costs, expenses, obligations and liabilities (collectively, the “Liabilities”)
or actions, investigations, inquiries, arbitrations, claims or other
governmental or administrative agency proceedings in respect thereof, including
enforcement of this Agreement (collectively, the “Actions” and together with the
Liabilities, the “Losses”), arising out of or based on (i) any inaccuracy in or
any breach of any representation of Mediplex or the Shareholders contained in
this Agreement, or misrepresentations made hereunder or (ii) a material breach
of any covenant or agreement of Mediplex or the Shareholders in this Agreement
or any related agreement.

 

Section 6.02. The Company shall indemnify the Shareholders from and against any
and all Losses to which it may become subject arising out of or based on (i) any
inaccuracy in or any breach of any representation of the Company contained in
this Agreement, or misrepresentations made hereunder or (ii) a material breach
of any covenant or agreement of the Company in this Agreement or any related
agreement.

 

Section 6.03. Without limiting the foregoing, Losses include, but are not
limited to, all reasonable legal fees, court costs and other expenses incurred
in connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement.

 

Section 6.04. The indemnification provided for in this Article VI shall survive
the consummation of the Transactions contemplated hereby.

 



 14 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01 Brokers. Each Party agrees that there were no finders or brokers
involved in bringing the Parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. Each Party agrees to
indemnify the other against any claim by any third Person for any commission,
brokerage or finder’s fee arising from the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third Person, whether express or implied, from the actions of the
indemnifying party.

 

Section 7.02 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such Party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

Section 7.03 Notices. All notices or other communications required or permitted
by this Agreement shall be in writing and addressed as follows: 

 

  If to iNeedMD Holdings, Inc. iNeedMD Holdings, Inc.     650 First Avenue, 3rd
Floor     New York, New York 10016     Attn: Thomas A. Nicolette, CEO        
With Copies to: Lucosky Brookman LLP     101 Wood Avenue South, 5th Fl    
Woodbridge, NJ 08830     Attn: Joseph M. Lucosky         If to Mediplex
Alliances, Inc: Mediplex Alliances, Inc.     4438 Cole Avenue     Dallas, Texas
75205     Attn: Jonathan Loutzenhiser, President

 



 15 

 

 

  With Copies to: Loeb & Loeb, LLP    

345 Park Avenue

    New York, New York 10154     Attn: Steven Olenick         If to the
Shareholders: Jonathan Loutzenhiser     4438 Cole Avenue     Dallas, Texas 75205
        With Copies to: Loeb & Loeb, LLP     345 Park Avenue     New York, New
York 10154     Attn: Steven Olenick

 

or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

Notice shall be deemed to have been duly received:

 

(a) if given email, when transmitted and the appropriate confirmation received,
as applicable, if transmitted on a business day and during normal business hours
of the recipient, and otherwise on the next business day following transmission;

 

(b) if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mail; and

 

(c) if given by courier, messenger or other means, when received or personally
delivered and, in any such case, addressed as indicated herein, or to such other
addresses as may be specified by any Party to the other Parties pursuant to
notice given by such Party in accordance with the provisions of this Section
6.03.

 

Section 7.04 Attorneys Fees. In the event that any Party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing Party shall be reimbursed by the losing Party
for all costs, including, without limitation, reasonable attorneys’ fees,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.

 

Section 7.05 Third Party Beneficiaries. This contract is strictly between the
Company, Mediplex, and the Shareholders and, except as specifically provided, no
other Person shall be deemed to be a third party beneficiary of this Agreement.

 

Section 7.06 Expenses. The Company shall bear the expenses, including legal,
accounting and professional fees, incurred in connection with this Agreement and
any other agreements in connection therewith, the Exchange or any of the other
transactions contemplated hereby.

 

 16 

 

 

Section 7.07 Entire Agreement. This Agreement and the related documents
referenced herein represent the entire agreement between the Parties relating to
the subject matter hereof, and supersedes all prior agreements, understandings
and negotiations, written or oral, with respect to such subject matter.

 

Section 7.08 Survival; Termination. The representations, warranties and
covenants of the respective Parties shall survive the consummation of the
transactions herein contemplated for a period of one year.

 

Section 7.09 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall be but a single instrument. Signatures delivered by email shall
be deemed original signatures.

 

Section 7.10 Independent Counsel. Mediplex and the Shareholders acknowledge that
they have been provided with an opportunity to consult with their own legal
counsel and tax or other advisors with respect to this Agreement.

 

Section 7.11 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law or in equity, and may be enforced concurrently therewith, and no waiver by
any Party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore or thereafter
occurring or existing. This Agreement may by amended by a writing signed by all
Parties, with respect to any of the terms contained herein, and any term or
condition of this Agreement may be waived or the time for performance may only
be extended by a writing signed by the Party or Parties for whose benefit the
provision is intended.

 

[Signature pages follow]

 



 17 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above hereunto duly authorized.

 

 INEEDMD HOLDINGS, INC.     By:        Name: Thomas A. Nicolette   Title:
  Chief Executive Officer

 

  MEDIPLEX ALLIANCES, INC.         By:            Name: Jonathan Loutzenhiser  
  Title:   President         SHAREHOLDERS

 

           jonathan loutzenhiser, individually

 

           darryl r. cleveeland, individually

 



[Signature page to the Agreement]

 



 18 

 

 

Schedule I

 

Mediplex Shareholders  Amount of Mediplex Shares of Common Stock Issued and
Outstanding   Percentage of Ownership  Jonathan Loutzenhiser   495    99% Darryl
Cleveland   5    1% Total        100%

 



 19 

 

 

Schedule 2.18

 

Financial Statements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

